Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action replaces the Office Action mailed 2-11-22 which could not be pulled back to add the prior art rejections set forth below.

Applicant’s election of the invention of Group III, and the species of invention wherein the tumor antigen recognized by the TCR is CD70, both without traverse, in the remarks filed 1-18-22 are acknowledged.

Upon further consideration the election of species has been extended to include the species of invention wherein the tumor antigen recognized by the TCR is mesothelin.

Claims 16 and 21-39 are pending and under examination at they read on the species of invention wherein the tumor antigen recognized by the TCR is CD70 or mesothelin.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 22-25 and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 16 recites “A method of reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells…wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”

The instant specification does not teach precisely what is meant by “…reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject…wherein the [tumor] antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor” or precisely where the metes and bounds of such a claim lie.

On the one hand, some skilled artisans may assert that to practice the claims one must (i) identify a patient wherein all of the tumor cells contained in said patient have an antigen density of less than about 10,000 molecules per cell on their cell surface, and then administer the immunoresponsive cells to said patient.

On the other hand, other skilled artisans may assert that to practice the claims one need not identify only those patients wherein all of the tumor cells contained in the patient have an antigen density of less than about 10,000 molecules per cell on their cell surface, rather the claim could instead be interpreted to read on treating patients having a tumor type wherein at least some, but not necessarily all of the tumor cells contained in said patient have an antigen density of less than about 10,000 molecules per cell on their cell surface.

Without a clear understanding of precisely what is meant by “…reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject…wherein the [tumor] antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” the skilled artisan considering the claimed invention cannot be certain which activities will or will not infringe the claimed methods.

must refer to a tumor cell found in the subject to be treated.  
On the other hand, other skilled artisans may argue that “a cell of the tumor” could refer to any tumor cell of the type of tumor being treated, including tumor cells that are propagating ex vivo, such as tumor cell lines, wherein said tumor cell lines may or may not come from the subject to be treated.

Again, given these alternative interpretations of the claim the skilled artisan considering the claimed invention cannot be certain which activities will or will not infringe the claimed methods.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 


wherein the tumor is a CD70-expressing renal cell carcinoma, kidney cancer, breast cancer, glioblastoma, brain cancer, leukemia, lymphoma, melanoma, lung cancer, pancreatic cancer, ovarian cancer and multiple myeloma, and
wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy chain variable region (VH) of a CD70-binding antibody; and ii) a second antigen-binding chain comprising an antigen-binding fragment of a light chain variable region (VL) of a CD70-binding antibody; wherein the first and second CD70-binding chains each further comprise a TRAC polypeptide or a TRBC polypeptide, and wherein the first and the second CD70-binding chains bind to CD70, 

AND FOR

A method of reducing tumor burden in a subject and/or treating a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, 
wherein the tumor is a mesothelin-expressing mesothelioma, ovarian cancer, pancreatic cancer, uterine cancer, lung cancer, bile duct carcinoma, stomach cancer, neoplasm of the esophagus, colon cancer and breast cancer, and wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy chain variable region (VH) of a mesothelioma-binding antibody; and ii) a second antigen-binding chain comprising an antigen-binding fragment of a light chain variable region (VL) of a mesothelioma-binding antibody; wherein the first and second mesothelioma-binding chains each further comprise a TRAC polypeptide or a TRBC polypeptide, and wherein the first and the second mesothelioma-binding chains bind to mesothelioma,

does not reasonably provide enablement for a method of reducing tumor burden in a subject, and/or treating or preventing any tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, wherein the immunoresponsive cells any antigen-binding fragment of a heavy chain variable region (VH) of an antibody; and ii) a second antigen-binding chain comprising any antigen-binding fragment of a light chain variable region (VL) of the antibody; wherein the first and second antigen-binding chains each comprise a TRAC polypeptide or a TRBC polypeptide, and the first and the second antigen-binding chains bind to any antigen, wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim 16 reads on a method of treating or preventing any tumor in a subject by administering immunoresponsive cells that bind any antigen “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”  

According to the instant specification in the paragraph bridging pages 64-65, the immunoresponsive cells of the claims can be used to treat a subject having tumor cells “with a low expression level of a surface antigen” / treat a subject having tumor cells with “low density of a target molecule on the surface of the tumor cells,” wherein an example of one such tumor is “tumor cells [that] have a low density of CD19 on the tumor cells.”

Further according to the instant specification in the paragraph bridging pages 65-66:

“Non-limiting examples of neoplasia include blood cancers (e.g. leukemias, lymphomas, and myelomas), ovarian cancer, breast cancer, bladder cancer, brain cancer, colon cancer, intestinal cancer, liver cancer, lung cancer, pancreatic cancer, prostate cancer, skin cancer, stomach cancer, glioblastoma, throat cancer, melanoma, neuroblastoma, adenocarcinoma, glioma, soft tissue sarcoma, and various carcinomas (including prostate and small cell lung cancer). Suitable carcinomas further include any known in the field of oncology, including, but not limited to, astrocytoma, fibrosarcoma, myxosarcoma, liposarcoma, oligodendroglioma, ependymoma, medulloblastoma, primitive neural ectodermal tumor (PNET), chondrosarcoma, osteogenic 

While the teaching set forth above does not indicate which particular cancer species recited above are the kind that express an antigen, “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” claim 16 and dependent claims thereof given their broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan are considered to read on any species of cancer recited in the paragraph bridging pages 65-66 insofar as said 

However, it would be unclear to the skilled artisan which species of cancer have cancer antigen densities of less than about 10,000 molecules per cell, and the skilled artisan would have to resort to undue experimentation to identify cancer patients having a tumor “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”

For example, as described by Caruoso et al. (Cancer Res. 2015 September 1; 75(17): 3505–3518, cited with the previous Non-Final Office Action), the EGFR antigen is expressed at more than 10,000 molecules per cell on the surface of an epidermoid carcinoma cell line and on the surface of glioma cell lines (see page 5, penultimate full sentence and page 8, 1st full paragraph).  

Likewise, as described by Hamieh et al. (Nature. 2019 Apr;568(7750):112-116, cited with the previous Non-Final Office Action), CD19 is expressed at levels in excess of 10,000 molecules per cell when the NALM6 B cell precursor leukemia cell line is cultured in vitro, see Fig. 1D.

Similarly, as described by Song et al. (Journal of Hematology & Oncology (2016) 9:56, cited with the previous Non-Final Office Action), the MDA-231, T47D and SKBR3 cancer cell lines expressed the folate receptor-α (FRα) protein on their cell surface in excess of 10,000 molecules per cell (see page 5, left col., at lines 7-10 and Figure S1A).

Thus, while the specification discloses “non-limiting examples of neoplasia” that can be treated according to the claimed method include an enormous genus of cancers, including, e.g., “squamous cell carcinoma,” which is a synonym for an epidermoid carcinoma, “glioma,” “acute and chronic leukemias,” and “breast cancer,” the skilled artisan would be quite uncertain about their ability to identify, e.g., squamous cell carcinoma / glioma / B cell precursor leukemia / breast cancer patients that have cancer expressing less than about 10,000 molecules of EGFR / CD19 / CD19 / FRα, respectively, per cell in the absence of undue experimentation.



That said, setting aside the uncertainty as to what exactly is meant by “a method of reducing tumor burden in a subject….wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” e.g., if the amount of CD70-expression / mesothelioma-expression on a cancer cell line cultured in vitro should or should not be considered with respect to satisfying the limitation that “…the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” yet another source of uncertainty the skilled artisan would face in attempting to practice the claimed invention is that, in general, gene expression in cancer / tumor cell lines often does not correlate with gene expression on cancer / tumor cells in vivo (see also Sandberg et al., Proc Natl Acad Sci U S A. 2005 Feb 8;102(6):2052-7, in particular, Discussion, cited with the previous Non-Final Office Action).  In part this is because the process for producing viable cancer cell lines necessarily selects for cells that substantially differ from the cancer cells as they occur in vivo (see Robert Weinberg, the Biology of Cancer, 2007, pages 536-539, in particular at Section 13.2 and Sidebar 13.2, cited with the previous Non-Final Office Action).  Thus, the skilled artisan would not have confidence in their ability to ascertain which cancers express, e.g., CD70 or mesothelin at a density of less than about 10,000 molecules per cell in vivo from considering the surface expression levels of CD70 or mesothelin on tumor cell lines since tumor cell lines are inherently different from cancer cells as they occur in vivo.

Moreover, neither the instant specification nor the prior art provide evidence that CD70 or mesothelin are expressed by the vast breadth of diverse cancers encompassed by the instant claims, or that any particular species of the vast genus of cancer types encompassed by the instant claims express less than about 10,000 molecules per cell of CD70 or mesothelin on the cancer cell surface.  

Moreover, insofar as some small fraction of any given population of cancer cells express less than about 10,000 molecules of CD70 or mesothelin on their cell surface it would not be clear to the skilled artisan that killing such a small fraction of cancer cells would have a measurable beneficial effect on the patient insofar as the majority of cancer cells are unaffected.

Furthermore, the skilled artisan would have no way of predicting if any particular cancer type will or will not express mesothelin.  Indeed, neither the instant specification nor the prior art provide evidence that mesothelin is expressed by the vast breadth of diverse cancers encompassed by the instant claims.  For example, as taught by Lamberts et al. (Oncotarget. 2015 Sep 29;6(29):28164-72, cited herewith) mesothelin expression is not detected or is detected at only very low levels (1-8%) in a variety of cancers recited at page 18, 2nd full paragraph and at page 65-66 bridging paragraph of the instant specification such as brain cancer,  thyroid neoplasm, bladder cancer, prostate cancer, kidney neoplasm and liver cancer (see Lamberts Table 2 at page 28168); additionally, mesothelin expression is not detected in various other cancers encompassed in the breadth of the instant claims such as melanoma, Ewing’s tumor, B and T cell lymphomas (all 0% in Table 2 at page 28168 of Lamberts).

Thus, neither the instant specification nor the prior art appear to provide evidence that one can detect substantial mesothelin expression on the surface of the vast genus of cancer types encompassed in the breadth of the instant claims.

Likewise, insofar as very low levels (1-8%) of a given cancer type express mesothelin, the skilled artisan would be quite uncertain about their ability to effectively treat cancer in a patient, in the absence of undue experimentation, when such a small fraction of the cancer cells will be susceptible to killing by the administered immunoresponsive cells.

As to “preventing tumor in a subject,” according to the instant specification at page 20, 3rd full paragraph, “By preventing progression of a disease or disorder, a treatment can prevent deterioration due to a disorder in an affected or diagnosed subject or a subject suspected of a treatment may prevent the onset of the disorder or a symptom of the disorder in a subject at risk for the disorder or suspected of having the disorder.”

However, in order to “prevent the onset of the disorder or a symptom of the disorder in a subject at risk for the disorder or suspected of having the disorder” the skilled artisan must know in
advance who will eventually develop a tumor.  Neither the instant specification nor the knowledge in the prior art supply the skilled artisan with sufficient information to know in advance who will eventually develop cancer.  For example, many potential factors have been hypothesized to cause a person to be at risk of a brain tumor, only to be shown to have no predictive value in subsequent work (see, e.g., McKinney, J Neurol Neurosurg Psychiatry 2004;75(Suppl II):ii12–ii17, at pages ii15-16, cited with the previous Non-Final Office Action). Thus, the skilled artisan would certainly not know how to prospectively treat, e.g., a patient for potential brain cancer based on the presence of such uncertain factors.

In sum, in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas 

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine, not-undue experimentation.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 21-27 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172, cited herewith) in view of Baeuerle et al. (20180230429, cited herewith) and Hassan et al. (J Clin Oncol 34:4171-4179 (2016)), cited herewith) as evidenced by Chowdhury et al. (Nature biotechnology, 17(6), 568–572 (1999)), cited herewith) and Hassan et al. (Cancer immunity, 7, 20 (2007)), cited herewith).



“…the present invention relates to a process for the generation of lymphocytes transfected with one or two expression vectors containing DNA encoding a chimeric T-cell receptor. As set out in the following, there was constructed a model system which comprises expression vectors which were transfected and which were functionally expressed in T-killer cells, i.e., which directed the cellular immune response of the lymphocyte against a predefined target antigen in a non-MHC restricted manner.

The recombinant lymphocyte cells of the present invention may be used in new therapeutic treatment processes. For example, T cells isolated from a patient may be transfected with DNA encoding a chimeric receptor including the variable region of an antibody directed toward a specific antigen, and then returned to the patient so that the cellular immune response generated by such cells will be triggered by and directed toward the specific antigen in a non-MHC restricted manner.”

At col. 6, last paragraph, Eshhar teaches the construction of a chimeric TcR: 

“To construct the chimeric TcR genes we ligated genomic segments each one containing the rearranged VJ and leader exons of either heavy or light chain of the Sp6 anti-TNP…with constant region exons of either the α or β chains of the TcR.  The chimeric genes were inserted into pRSV based expression vectors…each of the vectors were transfected into MD.45--a CTL hybridoma of BALB/c origin that can be stimulated by H-2Db cells both for IL-2 production and specific killing of target cells…cells were selected that transcribed the chimeric gene…[t]he clone producing the highest levels of one chain, was retransfected with the construct containing the complementary chain and the other drug marker.  Double transfectants that grew in the presence of both mycophenolic acid and G.418 were checked by….[t]he functional expression of the chimeric receptor was evaluated by the ability of the cells to respond by IL-2 production to TNPylated cells of various origins and by TNP-protein antigens either alone or presented by different cells.”

st full paragraph), noting that col. 7, 1st and 2nd full paragraphs further describes how the chimeric TcR comprising the Sp6 Vh variable domain alone retains Sp6 binding activity.

At col. 9, penultimate full paragraph – Table 1, Eshhar teaches establishment of “the generality of the cTcR approach” by constructing and expressing “…cTcR made of binding sites of anti-tumor antibodies in a functional manner…,” showing that functional chimeric TcR comprising heavy and light chains from two anti-cancer antigen antibodies can be produced. 

At col. 10, last full paragraph to col. 10-11 bridging paragraph, Eshhar concludes (emphasis added):

“Taken together, our results clearly demonstrate that it is possible to construct, transfect and functionally express chimeric T cell genes that manifest antibody specificity.  This novel approach should be extended to enable the engineering at will of the specificity of T cells in non-MHC restricted manner, in a way that a given set of genes could be transferred to T cells of any origin.  Such T cells could then be returned to their donor and manifest the acquired specificity. Following such manipulation, the cells acquire a new specificity encoded by the chimeric genes that is of antibody-type, i.e., not restricted by self-MHC molecules.

The results obtained demonstrate that in a similar manner it is possible to prepare a wide variety of pairs of such chimeric genes that are directed at various target antigens which are predefined by specific monoclonal antibodies.  Such antigens can be those found in tumor cells of a certain cancer…and any other antigens toward which directing cellular immune responses can benefit the patient.  It is one of the advantages of this invention that it enables taking the patient's own cells, their propagation in vitro, to select (if needed) a certain effector subpopulation (killers, helper, or suppressor cells), and to direct the desired specificity of such cells by introducing into Such cells, upon reimplantation into the patient, will function against the target antigens as dictated by the chimeric genes.”

Claims 30-35 summarize the essential elements of the cTCR T-cells like those exemplified by Eshhar, which are also illustrated in Figs. 8 and 9A.

However, Eshhar does not explicitly teach a method of reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy chain variable region (VH) of an antibody; and ii) a second antigen-binding chain comprising an antigen-binding fragment of a light chain variable region (VL) of the antibody; wherein the first and second antigen-binding chains each comprise a TRAC polypeptide or a TRBC polypeptide, and the first and the second antigen-binding chains bind to an antigen, wherein the antigen is mesothelin and has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.

At paragraph 0004, Baeuerle teaches “…Described herein are novel fusion proteins of TCR subunits, including CD3 epsilon, CD3gamma and CD3 delta, and of TCR alpha and TCR beta chains with binding domains specific for cell surface antigens that have the potential to overcome limitations of existing approaches.  Described herein are novel fusion proteins that more efficiently kill target cells than CARs, but release comparable or lower levels of pro-inflammatory cytokines. These fusion proteins and methods of their use represent an advantage for T-cell receptor (TCR) fusion proteins (TFPs) relative to CARs because elevated levels of these cytokines have been associated with dose-limiting toxicities for adoptive CAR-T therapies.”

At paragraphs 0050 and 0364, Baeuerle teaches the use of various anti-MSLN TCR fusion protein (TFP) T cells to lyse a target cell line expressing low levels of mesothelin, wherein the mesothelin binding domain of said anti-MSLN TFP are derived from anti-mesothelin binding single domain antibodies fused to, e.g., the TCRβ chain (see Fig. 8C).  Similar results are 

At paragraphs 0286-288 Baeuerle teaches the treatment of cancers expressing mesothelin by administering an anti-mesothelin TFP-T-cell of the invention, including solid cancers like pancreatic cancer and ovarian cancer, and further including methods for preventing relapse of cancers associated with mesothelin-expressing cells.  Similarly, paragraph 0034 Baeuerle teaches treatment of pediatric acute myeloid leukemia, as well as pancreatic and ovarian cancers by administering an anti-mesothelin TFP-T-cells of the invention.

While Baeuerle does not explicitly teach the sequences of conventional anti-mesothelin antibodies, as described by Hassan 2016, numerous anti-mesothelin antibodies and chimeric antigen receptors comprising the heavy and light chain variable domains anti-mesothelin antibodies had been characterized prior to applicant’s earliest filed application (see “Introduction,” “Immunotoxins” “Chimeric Monoclonal Antibody” “Antibody-Drug Conjugates” and “Chimeric Antigen Receptor T Cells,” as well as Table 2 of Hassan).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to follow the teachings of Eshhar to engineer T-cells with chimeric TcRs comprising the heavy and light chain variable domains of any one or more of the anti-mesothelin antibodies described by Hassan, and to use such engineered T-cells to treat mesothelin-expressing cancers, such as solid cancers like pancreatic cancer and ovarian cancer, or the hematologic malignancy pediatric AML, so as to prevent a relapse of the cancer by treating tumor cells that have escaped an initial treatment phase.

The ordinarily skilled artisan would have been motivated to prepare such mesothelin-targeting T-cells, and would have had a reasonable expectation of successfully using such T-cells to treat cancer given: 
(i) the teachings of Baeuerle that fusion proteins of TCR subunits, including, fusion of a tumor antigen binding domain to the TCRα or TCRβ subunit will “more efficiently kill target cells than 
(ii) further given the working example of Baeuerle showing an anti-MSLN TCR fusion protein comprising a mesothelin-binding single domain antibody fused to a TCRα or TCRβ chain lyse a target cell line expressing low levels of mesothelin.

As to practicing the method of claim 21 and dependent claims thereof, given that Baeuerle shows TFP employing mesothelin-binding domains having an affinity of about 10-8 or less exhibit better target killing that TFP employing mesothelin-binding domains having an affinity greater than 10-8 (see Figs. 8D wherein TFPs comprising the SD6 and SD4 mesothelin-binding single domain antibodies fused to TCRβ kill more target cells than a TFP comprising the SD1 mesothelin-binding single domain antibody fused to TCRβ), a teaching consistent with the general knowledge in the art that higher-affinity anti-mesothelin antibodies are desirable as cancer therapeutics (see Hassan at page 4173, col. bridging paragraph and at page 4174, 2nd full paragraph which teaches the “high-affinity” mesothelin binding “SS1P” / “Amatuximab” antibody, said antibody having a nM affinity as evidenced by the teachings of Chowdhury at Fig. 3 and by Hassan 2007 at page 2, left col.).

Note that while the reference teachings do not explicitly teach that the mesothelin antigen is expressed at a density of less than about 10,000 molecules per cell on the surface of one or more tumor cells, given that the teachings of Baeuerle highlight the ability of a T-cell expressing a fusion protein comprising a single domain, mesothelin-binding antibody joined to a TCRβ chain to lyse a target cell line expressing low levels of mesothelin, and further given that claim 27 of the instant application reads on treating a tumor that expresses the mesothelin antigen at a density of less than about 10,000 molecules per cell, it must be true that at least some mesothelin tumor cells have a low antigen density, i.e., have an antigen density of less than about 10,000 molecules per cell.
In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172) in view of Baeuerle et al. (20180230429) and Hassan et al. (J Clin Oncol 34:4171-4179 (2016)) as evidenced by Chowdhury et al. (Nature biotechnology, 17(6), 568–572 (1999)) and Hassan et al. (Cancer immunity, 7, 20 (2007)) as applied to claims 16, 21-27 and 34-39 above, and further in view of Sadelain et al. (WO2017180989A2, cited herewith) and Legut et al. (Blood. 2018;131(3):311-322, cited herewith).

The teachings of Eshhar in view of Baeuerle and Hassan as evidenced by Chowdhury and Hassan as applied to claims 16, 21-27 and 34-36 are given above.

However, these references do not explicitly teach a method of reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy chain variable region (VH) of an antibody; and ii) a second antigen-binding chain comprising an antigen-binding fragment of a light chain variable region (VL) of the antibody; wherein the first and second antigen-binding chains each comprise a TRAC polypeptide or a TRBC polypeptide, and the first and the second antigen-binding chains bind to an antigen, wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor, and wherein the recombinant TCR is expressed by a transgene that is integrated at an endogenous gene locus of the immunoresponsive cell, such as a TRAC locus or a TRBC locus, thereby preventing or eliminating mispairing between the recombinant TCR and a native TCR α chain and/or a native TCR β chain in the immunoresponsive cell, or wherein the endogenous gene locus is a first endogenous TCR locus, and a second endogenous TCR locus that is different from the first endogenous TCR locus is modified to eliminate the expression of an endogenous TCR chain encoded by the second endogenous TCR locus.



Along similar lines, Sadelain teaches the integration of a “therapeutic transgene,” such as a CAR or a TCR comprising α and β chains, into a site, or sites within the genome of a T-cell, e.g., into the gene(s) encoding the endogenous TCRα and/or TCRβ loci, such that the integrated therapeutic transgene disrupts the endogenous locus or loci in a way that still permits the endogenous promoter associated therewith to drive expression of the integrated transgene, thereby facilitating immunotherapeutic treatment of, e.g., a cancer expressing an antigen bound by the transgenic CAR or TCR (see, e.g., paragraphs 0180, 0189-190, 0214-0216, 0231, 0257).  

Sadelain further teaches that multiple transgenes can be integrated into a single genomic locus using a bicistronic transcription unit, e.g., to express the TCRα and TCRβ chains (see, e.g., paragraphs 0192, 0219, 0302).  

At paragraph 0217, Sadelain states:

“If desired, the integration site and targeting construct can be designed to provide integration of a transgene in frame with the endogenous gene, resulting in expression of a fusion protein of the transgene and the endogenous gene (see also US20130280222).  In a preferred embodiment, the integration site and targeting construct can be designed to provide integration in frame with the endogenous gene, resulting in expression of a fusion protein of a CAR and the TCR complex protein….”

Sadelain provides working examples demonstrating integration of a CAR into the TRAC locus, describing how T-cells having such an insertion exhibit favorable adoptive immunotherapy characteristics (see Examples 1-2, paragraphs 0169, 0189-0190, 0214).

Insofar as Example 3 of Sadelain prophetically describes the insertion of therapeutic transgenes into both the TRAC and TRBC loci, Legut provides a detailed description of doing so, and 

Given the reference teachings it would have been obvious to one of ordinary skill in the art to practice a method of reducing tumor burden as recited in claim 16 by administering T-cells engineered with chimeric TcRs comprising the heavy and light chain variable domains of any one or more of the anti-mesothelin antibodies described by Hassan, wherein said chimeric TcRs are integrated as part of a bicistronic transcription unit into either the endogenous TRAC locus, or into the endogenous TRBC locus of the host T cell, or in the alternative, are individually integrated into the endogenous TRAC and TRBC loci.  One of ordinary skill in the art would have been motivated to make use of such engineered T-cells for cancer treatment given the improved therapeutic properties of such cells as described by the teachings of Sadelain et al. and Legut et al.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172) in view of Baeuerle et al. (20180230429) and Rodriguez et al. (20180230224, cited herewith).

At col. 1, lines 39-57 Eshhar teaches:

“…the present invention relates to a process for the generation of lymphocytes transfected with one or two expression vectors containing DNA encoding a chimeric T-cell receptor. As set out in the following, there was constructed a model system which comprises expression vectors which were transfected and which were functionally expressed in T-killer cells, i.e., which directed the cellular immune response of the lymphocyte against a predefined target antigen in a non-MHC restricted manner.

The recombinant lymphocyte cells of the present invention may be used in new therapeutic treatment processes. For example, T cells isolated from a patient may be transfected with DNA encoding a chimeric receptor including the variable region of an antibody directed toward a specific antigen, and then returned to the patient so that the cellular immune response generated by such cells will be triggered by and directed toward the specific antigen in a non-MHC restricted manner.”

At col. 6, last paragraph, Eshhar teaches the construction of a chimeric TcR: 

“To construct the chimeric TcR genes we ligated genomic segments each one containing the rearranged VJ and leader exons of either heavy or light chain of the Sp6 anti-TNP…with constant region exons of either the α or β chains of the TcR.  The chimeric genes were inserted into pRSV based expression vectors…each of the vectors were transfected into MD.45--a CTL hybridoma of BALB/c origin that can be stimulated by H-2Db cells both for IL-2 production and specific killing of target cells…cells were selected that transcribed the chimeric gene…[t]he clone producing the highest levels of one chain, was retransfected with the construct containing the complementary chain and the other drug marker.  Double transfectants that grew in the presence of both mycophenolic acid and G.418 were checked by….[t]he functional expression of the chimeric receptor was evaluated by the ability of the cells to respond by IL-2 production to TNPylated cells of various origins and by TNP-protein antigens either alone or presented by different cells.”

Using MD.45 CTL transfected with a chimeric gene comprising the Sp6 anti-TNP heavy chain joined to the constant region of either α or β chain of the TcR, said cells being further transfected with a chimeric gene comprising the Sp6 anti-TNP light chain joined to the remaining α or β constant chain of the TcR, Eshhar showed that target cell modified with TNP are lysed by the transfected cells (see col. 8, 1st full paragraph), noting that col. 7, 1st and 2nd full paragraphs further describes how the chimeric TcR comprising the Sp6 Vh variable domain alone retains Sp6 binding activity.



At col. 10, last full paragraph to col. 10-11 bridging paragraph, Eshhar concludes (emphasis added):

“Taken together, our results clearly demonstrate that it is possible to construct, transfect and functionally express chimeric T cell genes that manifest antibody specificity.  This novel approach should be extended to enable the engineering at will of the specificity of T cells in non-MHC restricted manner, in a way that a given set of genes could be transferred to T cells of any origin.  Such T cells could then be returned to their donor and manifest the acquired specificity. Following such manipulation, the cells acquire a new specificity encoded by the chimeric genes that is of antibody-type, i.e., not restricted by self-MHC molecules.

The results obtained demonstrate that in a similar manner it is possible to prepare a wide variety of pairs of such chimeric genes that are directed at various target antigens which are predefined by specific monoclonal antibodies.  Such antigens can be those found in tumor cells of a certain cancer…and any other antigens toward which directing cellular immune responses can benefit the patient.  It is one of the advantages of this invention that it enables taking the patient's own cells, their propagation in vitro, to select (if needed) a certain effector subpopulation (killers, helper, or suppressor cells), and to direct the desired specificity of such cells by introducing into them the pair of engineered chimeric genes.  Such cells, upon reimplantation into the patient, will function against the target antigens as dictated by the chimeric genes.”

Claims 30-35 summarize the essential elements of the cTCR T-cells like those exemplified by Eshhar, which are also illustrated in Figs. 8 and 9A.

However, Eshhar does not explicitly teach A method of reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject, the method comprising administering to the wherein the antigen is CD70 and has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.

At paragraph 0004, Baeuerle teaches “…Described herein are novel fusion proteins of TCR subunits, including CD3 epsilon, CD3gamma and CD3 delta, and of TCR alpha and TCR beta chains with binding domains specific for cell surface antigens that have the potential to overcome limitations of existing approaches.  Described herein are novel fusion proteins that more efficiently kill target cells than CARs, but release comparable or lower levels of pro-inflammatory cytokines. These fusion proteins and methods of their use represent an advantage for T-cell receptor (TCR) fusion proteins (TFPs) relative to CARs because elevated levels of these cytokines have been associated with dose-limiting toxicities for adoptive CAR-T therapies.”

At paragraphs 0050 and 0364, Baeuerle teaches the use of various anti-MSLN TCR fusion protein (TFP) T cells to lyse a target cell line expressing low levels of mesothelin, wherein the mesothelin binding domain of said anti-MSLN TFP are derived from anti-mesothelin binding single domain antibodies fused, e.g., the TCRβ chain (see Fig. 8C).  Similar results are obtained when T-cells expressing mesothelin binding single domain antibodies are fused to the TCRβ chain are used to lyse cell lines expressing high levels of mesothelin (see Fig. 6C, trace 4 and Figs. 7A-C).

At paragraphs 0286-288 Baeuerle teaches the treatment of cancers expressing mesothelin by administering an anti-mesothelin TFP-T-cell of the invention, including solid cancers like pancreatic cancer and ovarian cancer, and further including methods for preventing relapse of cancers associated with mesothelin-expressing cells.

Rodriguez teaches CD70 is expressed in various target cell lines corresponding to a range of blood cancers, reaching maximal in the human B cell lines “Namalwa” and “Raji,” and being expressed to a lesser extent in other cell lines, such as “MV4;11” (see paragraph 0041 and Fig. 2).  Among the various CARs exemplified by Rodriguez, the CAR comprising the 8G1 anti-CD70 scFv joined to 8K-28z appears to have the greatest target cell killing activity in Figs. 8C and 8D where the target cell lines are Raji or Namalwa, respectively.  However, even though both the Raji and Namalwa cell lines fully express CD70 as shown in Fig. 2, the 8G1-8K-28z containing T-cells have very modest killing activity against the Namalwa cell line, and fail to kill ≈ 20% of the Raji cells.

Considering the above, it would have been obvious to the ordinarily skilled artisan wishing to treat CD70-expressing target cells with T-cell immunotherapy to follow the teachings of Eshhar to engineer T-cells with chimeric TcRs comprising heavy and light chain variable domains from an anti-CD70 antibody, and to use such engineered T-cells to treat CD70-expressing cancers as described by Rodriguez.

The ordinarily skilled artisan would have been motivated to prepare CD70-targeting T-cells, and would have had a reasonable expectation of successfully using such T-cells to treat cancer given: 
(i) the teachings of Baeuerle that fusion proteins of TCR subunits, including, fusion of a tumor antigen binding domain to the TCRα or TCRβ subunit will “more efficiently kill target cells than CARs, but release comparable or lower levels of pro-inflammatory cytokines,” which “represent an advantage for T-cell receptor (TCR) fusion proteins (TFPs) relative to CARs because elevated levels of these cytokines have been associated with dose-limiting toxicities for adoptive CAR-T therapies,” and 
(ii) further given the working example of Baeuerle showing an anti-MSLN TCR fusion protein comprising a mesothelin-binding single domain antibody fused to a TCRα or TCRβ chain lyse a target cell line expressing low levels of mesothelin, thereby demonstrating the potency of fusing a cancer-associated antigen binding domain to a TCRα or TCRβ chain.

Note that while the reference teachings do not explicitly teach that the CD70 antigen is expressed at a density of less than about 10,000 molecules per cell on the surface of one or more tumor cells given that claim 27 of the instant application reads on treating a tumor that expresses the CD70 antigen at a density of less than about 10,000 molecules per cell, it must be true that at least some CD70 tumor cells have a low antigen density, i.e., have an antigen density of less than about 10,000 molecules per cell.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644